Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 1 of 59 PagelD #: 1

JD:GK
F. #2019R00850

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN THE MATTER THE SEARCH OF THE | TO BE FILED UNDER SEAL
ELECTRONIC DEVICE KNOWN AND
DESCRIBED AS: APPLICATION FOR A

SEARCH WARRANT FOR AN

ELECTRONIC DEVICE
ONE BLACK LG ARISTO 3+ WITH IMEI CTRONIC DEVIC

355292 100548043 Case No. 19-1019 M

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR

WARRANT TO SEARCH AND SEIZE
I, KEVIN TAGNOSKY, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for search warrants authorizing the examination of an electronic
device currently in law enforcement custody, more particularly described in Attachment A
and the extraction from that device of electronically stored information described in
Attachment B.

1. I have been a Detective with the New York City Police Department (“NYPD”)
for more than 6 years, and for the past 3 years I have been designated a Task Force Officer
with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). I am currently
assigned to the Joint Firearms Task Force, where I am responsible for conducting and
assisting in investigations into the activities of individuals and criminal groups responsible

for firearms-related investigations. I have participated in investigations involving search
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 2 of 59 PagelD #: 2

warrants and arrest warrants. As a result of my training and experience, I am familiar with
the techniques and methods of operation used by individuals involved in criminal activity to
conceal their activities from detection by law enforcement authorities.

2. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter. The
information contained in this affidavit come from my personal observations, my training and
experience, information obtained from other agents and witnesses and information from law
enforcement and public records databases. The statements described in this affidavit are set
forth in sum, substance, and in part.

IDENTIFICATION OF THE PROPERTY TO BE SEARCHED

3. The property to be searched is one Black LG Aristo 3+ with IMEI
355292100548043 (the “DEVICE”). The DEVICE is currently in the lawful possession of
the ATF in the Eastern District of New York.

4. The applied-for warrant would authorize the forensic examination of the
DEVICE for the purpose of identifying electronically stored data particularly described in
Attachment B.

PROBABLE CAUSE

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that MECHEAL LESLIE, also known as “Michael Leslie,”
committed violations of federal criminal law, to wit, together with others, not being a
licensed importer, licensed manufacturer or licensed dealer of firearms, did knowingly and
willfully engage in the business of dealing in firearms, and in the course of such business did

2
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 3 of 59 PagelD #: 3

ship, transport and receive one or more firearms in interstate and foreign commerce, in
violation of Title 18, United States Code, Section 922(a)(1)(A)) (the “Subject Offense”).
There is also probable cause to search the DEVICE described in Attachment A for evidence,
instrumentalities, contraband and/or fruits of this crime, further described in Attachment B.

6. On October 8, 2019, the Honorable Peggy Kuo, United States Magistrate
Judge in the Eastern District of New York, signed a complaint and affidavit in support of an
application for an arrest warrant and a search warrant of the defendant MECHAEL
LESLIE’s residence, located at 165-20 115th Avenue in Jamaica, New York (the
“Premises’’) (hereinafter, “Search Warrant 1”). (19-MJ-909). A copy of the executed arrest
warrant, search warrant, and affidavit in support thereof are attached hereto as Exhibit A.
The contents of Exhibit A are hereby fully incorporated herein.

7 Search Warrant 1, among other things, permitted law enforcement agents to
seize cellphones and other electronic devices found within the Premises and to search them
for evidence of the Subject Offense.

8. Law enforcement agents executed Search Warrant | and effectuated the
defendant MECHEAL LESLIE’s arrest on October 9, 2019. Among other items, law
enforcement agents seized and searched a cell phone and a computer from within the
Premises.

9: Upon a review of electronically stored information on the cell phone seized
pursuant to Search Warrant 1, the cell phone was found to contain evidence of the Subject
Offense. For example, the search revealed, among other things, an extended online chat
conversation between the defendant MECHAEL LESLIE and another individual discussing

3
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 4 of 59 PagelD #: 4

the acquisition and sale of firearms.

10. In addition to the cell phone seized from within the Premises, law enforcement
agents also identified and seized the DEVICE, a second cell phone which was found in the
defendant MECHAEL LESLIE’s pocket. At the time that the DEVICE was located, LESLIE
was Standing in the outdoor area directly in front of his residence; therefore, the DEVICE
was not within the Premises at the time of its seizure incident to LESLIE’s arrest. The
DEVICE is currently in the lawful possession of the ATF in the Eastern District of New
York.

11. | Based on my training and experience, I know that individuals that traffic in
firearms commonly use mobile devices such as cellular telephones to communicate with-co-
conspirators and customers through voice calls, text messages and other means. In addition,
the facts set forth herein indicate that the defendant MECHAEL LESLIE has used at least
one other cellular telephone to communicate with individuals regarding firearms sales.

12. For the reasons stated above and further described in Exhibit A, I submit that
there is probable cause that the DEVICE contains evidence of the Subject Offense.

TECHNICAL TERMS

13. | Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through
networks of transmitter/receivers, enabling communication with other wireless

4
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 5 of 59 PagelD #: 5

telephones or traditional “land line” telephones. A wireless telephone usually
contains a “call log,” which records the telephone number, date, and time of
calls made to and from the phone. In addition to enabling voice
communications, wireless telephones offer a broad range of capabilities.
These capabilities include: storing names and phone numbers in electronic
“address books;” sending, receiving, and storing text messages and e-mail;
taking, sending, receiving, and storing still photographs and moving video;
storing and playing back audio files; storing dates, appointments, and other
information on personal calendars; and accessing and downloading
information from the Internet. Wireless telephones may also include global
positioning system (“GPS”) technology for determining the location of the
device.

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data
unrelated to photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

3
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 6 of 59 PagelD #: 6

handheld digital storage device designed primarily to store and play audio,
video, or photographic files. However, a portable media player can also store
other digital data. Some portable media players can use removable storage
media. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the
ability to store very large amounts of electronic data and may offer additional
features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display
its current location. It often contains records the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or
locations involved in such navigation. The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current
time, combined with a special sequence of numbers. These signals are sent by
radio, using specifications that are publicly available. A GPS antenna on Earth
can receive those signals. When a GPS antenna receives signals from at least
four satellites, a computer connected to that antenna can mathematically
calculate the antenna’s latitude, longitude, and sometimes altitude with a high

level of precision.
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 7 of 59 PagelD #: 7

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device
used for storing data (such as names, addresses, appointments or notes) and
utilizing computer programs. Some PDAs also function as wireless
communication devices and are used to access the Internet and send and
receive e-mail. PDAs usually include a memory card or other removable
storage media for storing data and a keyboard and/or touch screen for entering
data. Removable storage media include various types of flash memory cards
or miniature hard drives. This removable storage media can store any digital
data. Most PDAs run computer software, giving them many of the same
capabilities as personal computers. For example, PDA users can work with
word-processing documents, spreadsheets, and presentations. PDAs may also
include global positioning system (“GPS”) technology for determining the
location of the device.

f. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the
same state.

14. | Based on my training, experience and research, I know that the DEVICE has
capabilities that allow them to serve as a web browser, email client, Internet messaging

device, telephone, digital camera, portable media player, GPS navigation device, and PDA.
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 8 of 59 PagelD #: 8

In my training and experience, examining data stored on devices of this type can uncover,
among other things, evidence that reveals or suggests who possessed or used the device.
ELECTRONIC STORAGE AND FORENSIC ANALYSIS

15. | Based on my knowledge, training and experience, I know that those who are
engaged in conspiracies often communicate with co-conspirators to plan and execute crimes
by means of wireless telephone (including by means of text messages, electronic mail and
social media messages), and record the contact information of criminal associates in the
“contacts” section of such telephones. Those who commit such offenses may retain evidence
of their participation in such offenses on wireless telephones through call records, text
messages, WhatsApp messages, Facebook messages, Instagram messages, emails or photos.
That data (including communications and photographs) may also constitute evidence of their
association with criminal organizations, conspiracies and/or enterprise. Moreover,
information stored on such telephone, including photographs, emails and text messages, can
be used to help identify the users of such telephones.

16. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.

17. There is probable cause to believe that things that were once stored on the
DEVICE may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they

8
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 9 of 59 PagelD #: 9

have been downloaded onto a storage medium, deleted, or viewed via the
Internet. Electronic files downloaded to a storage medium can be stored for
years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because when
a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is
overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are
overwritten. In addition, a computer’s operating system may also keep a
record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of
how a computer has been used, what it has been used for, and who has used it.
To give a few examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or application
operation, file system data structures, and virtual memory “swap” or paging
files. Computer users typically do not erase or delete this evidence, because
special software is typically required for that task. However, it is technically
possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes

9
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 10 of 59 PagelD #: 10

ATTACHMENT B

1. Text messages, emails, instant messages and messages sent through telephone
applications—including, but not limited to, Facebook Messenger and WhatsApp—on the
Device described in Attachment A (collectively, “communications”) that relate to or concern
violations of Title 18, United States Code, Sections 922 and 924 (firearms offenses) and Title
21, United States Code, Section 841 (drug trafficking) by SHARIF LUCAS and others, dated
in or about and between May 3, 2019, and September 3, 2019, including the following:

a. Communications with customers related to the sale of controlled substances;

b. Communications related to sources of supply of controlled substances;

c. Communications related to sources of drugs (including names, addresses,
phone numbers, or any other identifying information);

d. Communications relating to types, amounts, and prices of drugs trafficked as
well as dates, places, and amounts of specific transactions; and

e. Communications with “Tyriq LNU.”

2. Information from the DEVICE’s contacts relating to any interlocutors in the
communications described in Paragraph 1.

3. Evidence of user attribution, dated in or about and between May 3, 2019, and
September 3, 2019, showing who used or owned the DEVICE at the time the things
described in this warrant were created, edited, or deleted, such as logs, phonebooks, saved
usernames and passwords, documents, browsing history and records of Internet Protocol
addresses used.

As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 11 of 59 PagelD #: 11

reviewed by a review team and passed along to investigators. Whether data
stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium.

f. I know that when an individual uses an electronic device to communicate with
coconspirators regarding an agreement to unlawfully distribute controlled
substances, the individual’s electronic device will generally serve both as an
instrumentality for committing the crime, and also as a storage medium for
evidence of the crime. The electronic device is an instrumentality of the crime
because it is used as a means of committing the criminal offense. The
electronic device is also likely to be a storage medium for evidence of crime.
From my training and experience, I believe that an electronic device used to
commit a crime of this type may contain: data that is evidence of how the
electronic device was used; data that was sent or received; and other records
that indicate the nature of the offense.

19. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the DEVICE
consistent with the warrant. The examination may require authorities to employ techniques,

11
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 12 of 59 PagelD #: 12

including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of the device to human inspection in order to determine whether it is evidence
described by the warrant.

20. Manner of execution. Because this warrant seeks only permission to examine
a device already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequently, I submit there is reasonable
cause for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

21. I submit that this affidavit supports probable cause for a search warrant
authorizing law enforcement to search the DEVICE described in Attachment A and to
conduct a forensic examination for the purpose of identifying the electronically stored
information described in Attachment B.

REQUEST FOR SEALING

22. It is respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the
application and search warrant. I believe that sealing this document is necessary because the
warrant is relevant to an ongoing investigation into criminal organizations and not all of the
targets of this investigation will be searched at this time. Based upon my training and
experience, I have learned that, online criminals actively search for criminal affidavits and

search warrants via the internet, and disseminate them to other online criminals as they deem

12
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 13 of 59 PagelD #: 13

appropriate, i.e., post them publicly online through the carding forums. Premature disclosure
of the contents of this affidavit and related documents may have a significant and negative

impact on the continuing investigation and may severely jeopardize its effectiveness.

Respectfully submitted,

J {X

Kevin agnosKy

Task Force Offer
Joint Firearm/Yask Force
ATF

Subscribed and sworn to before me
on October 31 , 2019:

 

: I=¥
THE HONORABLE RAMON E. REYES, JR.
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

13
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 14 of 59 PagelD #: 14

ATTACHMENT A

Description of the Property to Be Searched
The property to be searched is one Black LG Aristo 3+ with IMEI 355292100548043

(the “DEVICE”). The DEVICE is currently in the Eastern District of New York.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 15 of 59 PagelD #: 15

ATTACHMENT B
Description of the Things to Be Seized
1, All records and information on the device described in Attachment A that
relate to violations of Title 18 United States Code Section 922(a)(1)(A) (the “SUBJECT
OFFENSE”), involving MECHEAL LESLIE and occurring after May 1, 2018, including:

a. lists of, and/or contact information for, individuals with whom MECHEAL
LESLIE discussed the SUBJECT OFFENSE, including planning and
coordinating the SUBJECT OFFENSE, and related identifying information;

b. Any communications regarding the SUBJECT OFFENSE, or the planning
thereof;

c. any information related to the SUBJECT OFFENSE (including names,
addresses, phone numbers, or any other identifying information of
individuals);

d. photographs, video, text messages, instant messages and all other electronic
communications, saved audio files, web browsing history and other records
regarding the SUBJECT OFFENSE;

e. records of or information about the DEVICE’s Internet activity regarding the
SUBJECT OFFENSE, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web
addresses; and

f. statements and other information regarding the SUBJECT OFFENSE.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 16 of 59 PagelD #: 16

a Evidence of user attribution showing who used or owned the DEVICE at the
time the things described in this warrant were created, edited, or deleted, such as logs,
phonebooks, saved usernames and passwords, self-identifying information and photographs,
documents, and browsing history.

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may have been
created or stored, including any form of computer or electronic storage (such as flash

memory or other media that can store data) and any photographic form.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 17 of 59 PagelD #: 17

Exhibit A
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 18 of 59 PagelD #: 18

JD:GK
F. #2019R00850

UNITED STATES DISTRICT COURT

 

 

 

IN THE MATTER OF THE TO BE FILED UNDER SEAL

APPLICATION OF THE UNITED

STATES OF AMERICA FOR AN

ARREST WARRANT FOR MECHEAL COMPLAINT AND AFFIDAVIT IN

LESLIE AND FOR A SEARCH SUPPORT OF AN APPLICATION

WARRANT FOR THE PREMISES FOR AN ARREST WARRANT

KNOWN AND DESCRIBED AS 165-20 AND A SEARCH

115TH AVENUE, JAMAICA, NEW WARRANT

YORK, AND ANY LOCKED OR

ENCLOSED CONTAINERS THEREIN (18 U.S.C. § 922(a)(1)(A))
19-MJ-909

 

 

     

iJ ' i .
UR A a Al

UNDER RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

KEVIN TAGNOSKY, being duly sworn, deposes and states that he is a
Detective with the New York City Police Department (“NYPD”), designated as a Task Force
Officer with the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) Joint
Firearms Task Force, duly appointed according to law and acting as such.

Between in or about May 2018 and March 2019, both dates being approximate
and inclusive, within the Easter District of New York and elsewhere, the defendant
MECHEAL LESLIE, also known as “Michael Leslie,” together with others, not being
licensed importers, licensed manufacturers or licensed dealers of firearms, did knowingly
and willfully engage in the business of dealing in firearms, and in the course of such business
did ship, transport and receive one or more firearms in interstate and foreign commerce.

(Title 18, United States Code, Section 922(a)(1)(A))

1
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 19 of 59 PagelD #: 19

I. Introduction
A. Affiant

1. I have been a Detective with the NYPD for more than 6 years, and for the past
3 years | have been designated a Task Force Officer with the ATF. I am currently assigned
to the Joint Firearms Task Force, where I am responsible for conducting and assisting in
investigations into the activities of individuals and criminal groups responsible for firearms-
related investigations. I have participated in investigations involving search warrants and
arrest warrants. As a result of my training and experience, I am familiar with the techniques
and methods of operation used by individuals involved in criminal activity to conceal their
activities from detection by law enforcement authorities. I have personally participated in
the investigation of the offenses discussed below.

Zi I make this Affidavit in support of an application for an arrest warrant for
MECHEAL LESLIE, also known as “Michael Leslie,” for violations of 18 United States
Code Section 922(a)(1)(A) and for an application pursuant to Rule 4! of the Federal Rules of
Criminal Procedure for a warrant to search the premises specified below (the “SUBJECT
PREMISES”), further described in Attachment A, for the items and information described in
Attachment B. This affidavit is based upon my personal knowledge; my review of
documents and other evidence; my conversations with other law enforcement personnel; and
my training, experience and advice received concerning the use of computers in criminal

activity and the forensic analysis of electronically stored information (“ESI”).' Because this

 

' “Electronically Stored Information” or “ESI” includes, consistent with Federal Rule
of Criminal Procedure 41 and the Advisory Committee Comments to the 2009 amendments,
writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or
data compilations stored in any medium from which information can be obtained, including

2
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 20 of 59 PagelD #: 20

affidavit is being submitted for the limited purpose of establishing probable cause, it does not
include all the facts that 1 have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where otherwise indicated.

B. The Subject Premises

3. The SUBJECT PREMISES is the northem residential unit within a blue, two-
story building located at 165-20 115th Avenue Jamaica, New York 11434 which contains
two separate residential units, each accessible through separate front doors on 166th street.
The SUBJECT PREMISES is accessible through a front door on the right-hand side of the
building when viewed from 166th Street, as well as through a back entrance. A wood sign
outside the SUBJECT PREMISES displays “165-20” in black lettering beneath a large
window on the right-hand side of the house as viewed from 166th Street. Photographs of the
outside of the dwelling are included in Attachment A.

4. This warrant application does not seek permission to enter the southern
residential unit within the building located at 165-20 115th Avenue Jamaica, New York
11434, which is accessible through a front door on the left-hand side of the building when
viewed from 166th Street.

5. Law enforcement agents have conducted physical surveillance and searches of
public records in an attempt to determine whether any shared spaces—such as basements or

attics—are accessible to both residential units. Because the building located at 165-20 115th

 

all types of computer-based information as may be developed over time. “Computer data” as
used herein is synonymous with ESI.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 21 of 59 PagelD #: 21

Avenue Jamaica, New York 11434 was converted from a single-unit dwelling to a two-unit
dwelling, law enforcement agents have been unable to confirm the existence of any such
spaces. However, if any such spaces exist, I submit that those spaces should be considered
part of the SUBJECT PREMISES for the purposes of this application, and there is probable
cause to enter those spaces for the reasons stated herein.

C. The Subject Offenses

6. For the reasons detailed below, I submit that there is probable cause to believe
that MECHEAL LESLIE, also known as “Michael Leslie,” has committed violations of Title
18, United States Code, Section 922(a)(1)(A) (illegal firearms trafficking), and that the
Subject Premises contains evidence, fruits, and instrumentalities of such violations.

II. Probable Cause Regarding Subject’s Commission of the Subject Offenses

1 Since at least March 2019, the ATF and NYPD (together, “the investigative
agencies”) have been investigating a series of firearms sales that occurred in or otherwise
affected the Eastern District of New York in May and June, 2018. The investigation
concems possible violations of Title 18, United States Code, Sections 922(a)(1)(A) and 2
(the “Subject Offenses”), among other crimes.

8. On or about March 11, 2019, the Royal Barbados Police Force (the “RBPF”)
notified U.S. law enforcement investigators that they had intercepted and seized a package
shipped from Queens, New York to Barbados via DHL after an inspection revealed that its
contents included a microwave containing three firearms and several hundred rounds of
ammunition (“Package A”). The firearms included (1) one Smith & Wesson .40 caliber
pistol with serial number FZV3416; (2) one Smith & Wesson .40 caliber pistol with serial
number PBN6673; and (3) one Taurus .357 caliber revolver with serial number NJ81824.

4
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 22 of 59 PagelD #: 22

The ammunition consisted of 433 rounds of ammunition of various calibers, including
calibers .40, .357, and .38. The listed sender of the package was “Jimmy Rogers,” 56
Rochester Ave, Brooklyn, NY 11233, with phone number (516) 444-1824. The listed
consignee was “Omar Rogers,” with phone number (246) 838-2379.

9. The RBPF further notified U.S. law enforcement investigators that the
DHL delivery driver who delivered Package A had previously flagged consignee
“Omar Rogers” as suspicious in December 2018. In particular, in 2018, the DHL
delivery driver reported to his supervisor that ““Omar Rogers” provided only a
telephone number and had no listed address, and when contacted by telephone,
“Omar Rogers” had asked the DHL delivery driver to meet him at an uninhabited
residence to receive the shipment. The DHL delivery driver further reported that
“Omar Rogers” had received a shipment of a microwave in Barbados in a similar
manner on at least one prior occasion.

10. Law enforcement investigators also determined that a package with the
same listed consignee phone number as Package A, (246) 838-2379, was seized in the
United States on June 4, 2018, after U.S. law enforcement agents found two firearms
concealed in a speaker box (‘Package B”). Package B was dropped off and
processed on May 17, 2018. The listed sender of Package B was “Jamal Parris,”
with phone number (516) 590-4035. The listed recipient of Package B was “Randy
Parris.”

11. Through database searches, law enforcement investigators determined
that the listed phone number for the sender of Package B, (516) 590-4035, is associated

with MECHEAL LESLIE. In addition, the phone number (516) 590-4035 was also
5
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 23 of 59 PagelD #: 23

identified as a number used by MECHEAL LESLIE in a domestic violence
investigation report dated on or about February 26, 2018.

12. Through a social media search, law enforcement investigators
determined that the phone number listed for the recipients of Packages A and B, (246) 838-
2379, is associated with a Facebook account whose user is connected as a current “friend” of
Facebook user “‘Mecheal Tie Leslie.”

13. | Law enforcement investigators obtained video surveillance from the
facilities from which Packages A and B were shipped during the times when the
packages were dropped off and processed. A review of the surveillance footage
confirms that Packages A and B were both shipped by the same individual. The
video surveillance footage for both shipments shows the individual filling out forms,
dropping off the packages that were later determined to contain firearms, and paying
for shipment.

14. Lawenforcement agents have since identified the individual who
shipped Packages A and B to be MECHEAL LESLIE based on a comparison of the
video surveillance footage captured during both shipments with photographs of
LESLIE contained on his New York City identification card and on social media
websites, as well as the investigators’ direct observation of LESLIE while
conducting surveillance of him at the SUBJECT PREMISES.

II. Probable Cause to Search and Seize

15. A search of law enforcement databases shows that the SUBJECT PREMISES
is listed as the current residence oo MECHEAL LESLIE. A law enforcement database

search further reveals that the SUBJECT PREMISES was the reported location of two
6
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 24 of 59 PagelD #: 24

separate domestic violence complaints involving LESLIE and his girlfriend’, and that
LESLIE previously reported to the NYPD that he resided at the SUBJECT PREMISES.

16. | have conducted surveillance of the SUBJECT PREMISES over the course of
several weeks and have observed both MECHEAL LESLIE and his girlfriend enter and
exit the SUBJECT PREMISES, through the front door, on multiple occasions, including as
recently as yesterday, October 7, 2019.

17. Law enforcement agents have confirmed through real estate and real property
websites that the SUBJECT PREMISES contains two entirely separate residential units, each
accessible through a separate front door, and that MECHAEL LESLIE occupies the northem
unit, accessible by a door that appears on the right-hand side of the building when viewed
from 166th Street. Law enforcement personnel executing the search will not enter the
southem unit connected to the SUBJECT PREMISES and will make reasonable efforts to
search only the portion of the SUBJECT PREMISES actually occupied or utilized by
LESLIE. Law enforcement personnel executing the search will not search portions of the
Subject Premises that appear to be occupied by residents other than LESLIE, or seize items
that appear to belong to residents of the Subject Premises other than LESLIE.

18. Based on my training and experience, I am aware that individuals engaged in
illegal firearms trafficking often store firearms, ammunition, and other gun paraphernalia, as

well as packaging material and items used to conceal firearms, in their places of residence.

 

? The identity of MECHEAL LESLIE’s girlfriend is known to law enforcement and has
been confirmed through a review of law enforcement databases and recent posts on LESLIE’s
girlfriend’s social media accounts.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 25 of 59 PagelD #: 25

19. Based on my training and experience, I am also aware that individuals who
transport firearms by mail often keep communications and records regarding their firearms
shipments on computers, cellphones and other electronic devices, which they often store in
their homes. Accordingly, and as discussed more fully below, I submit that there is probable
cause to seize computers and other electronic devices that were instrumentalities of the
Subject Offenses, and to search for evidence of the Subject Offenses on those electronic
devices.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

20. | Asdescribed above and in Attachment B, this application seeks permission to
search for records that might be found in the SUBJECT PREMISES, in whatever form they
are found. One form in which the records might be found is data stored on acellphone, a
computer’s hard drive or other storage media.’ Thus, the search warrant applied for would
authorize the seizure of electronic storage media or, potentially, the copying of electronically
stored information, all under Rule 41(e)(2)(B).

21. Probable cause. | submit that if a computer or storage medium is found in the
SUBJECT PREMISES, there is probable cause to believe those records will be stored on that
computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer

files or remnants of such files can be recovered months or even years after

 

3 Based on my training and experience, I use the following technical terms storage
media to mean: any physical object upon which computer data can be recorded. Examples
include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic or
optical media.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 26 of 59 PagelD #: 26

they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be
stored for years at little or no cost. Even when files have been deleted,
they can be recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data contained in
the file does not actually disappear; rather, that data remains on the storage
medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before they
are overwritten. In addition, a computer’s operating system may also keep
a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of
how acomputer has been used, what it has been used for, and who has
used it. To give a few examples, this forensic evidence can take the form
of operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task.
However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

9
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 27 of 59 PagelD #: 27

e. As discussed above, based on my training and experience, | believe that
computer equipment was used to generate, store, and print documents used
in the postage meter scheme. Based on the surveillance of CHE, there is
reason to believe that there is a computer system currently located in the
Subject Premises that was used to create counterfeit postage labels.

22. Forensic evidence. As further described in Attachment B, this application
seeks permission to locate not only computer files that might serve as direct evidence of the
crimes described on the warrant, but also for forensic electronic evidence that establishes
how computers were used, the purpose of their use, who used them, and when. There is
probable cause to believe that this forensic electronic evidence will be on any storage
medium in the SUBJECT PREMISES because:

a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes
were recently active. Web browsers, e-mail programs, and chat programs
store configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems
can record additional information, such as the attachment of peripherals,
the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can

10
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 28 of 59 PagelD #: 28

record information about the dates files were created and the sequence in
which they were created, although this information can later be falsified.
b. As explained herein, information stored within a computer and other
electronic storage media may provide crucial evidence of the ‘“‘who, what,
why, when, where, and how” of the criminal conduct under investigation,
thus enabling the United States to establish and prove each element or
alternatively, to exclude the innocent from further suspicion. In my
training and experience, information stored within a computer or storage
media (e.g., registry information, communications, images and movies,
transactional information, records of session times and durations, internet
history, and anti-virus, spyware, and malware detection programs) can
indicate who has used or controlled the computer or storage media. This
“user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence. The existence
or absence of anti-virus, spyware, and malware detection programs may
indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media
activity can indicate how and when the computer or storage media was
accessed or used. For example, as described herein, computers typically
contain information that log: computer user account session times and
durations, computer activity associated with user accounts, electronic
storage media that connected with the computer, and the IP addresses

through which the computer accessed networks and the internet. Such

11
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 29 of 59 PagelD #: 29

information allows investigators to understand the chronological context of
computer or electronic storage media access, use, and events relating to the
crime under investigation. Additionally, some information stored within a
computer or electronic storage media may provide crucial evidence relating
to the physical location of other evidence and the suspect. For example,
images stored on a computer may both show a particular location and have
geolocation information incorporated into its file data. Such file data
typically also contains information indicating when the file or image was
created. The existence of such image files, along with external device
connection logs, may also indicate the presence of additional electronic
storage media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein may
either inculpate or exculpate the computer user. Last, information stored
within a computer may provide relevant insight into the computer user’s
state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner’s motive and
intent to commit a crime (e.g., internet searches indicating criminal
planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. Aperson with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 30 of 59 PagelD #: 30

conclusions about how computers were used, the purpose of their use, who
used them, and when.

d. The process of identifying the exact files, blocks, registry entries, logs, or
other forms of forensic evidence on a storage medium that are necessary to
draw an accurate conclusion is a dynamic process. While it is possible to
specify in advance the records to be sought, computer evidence is not
always data that can be merely reviewed by a review team and passed
along to investigators. Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of
knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the
scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium. For example, the
presence or absence of counter-forensic programs or anti-virus programs
(and associated data) may be relevant to establishing the user’s intent.

23. Necessity of seizing or copying entire computers or storage media. In most
cases, a thorough search of a premises for information that might be stored on storage media
often requires the seizure of the physical storage media and later off-site review consistent
with the warrant. In lieu of removing storage media from the premises, it is sometimes
possible to make an image copy of storage media. Generally speaking, imaging is the taking

of acomplete electronic picture of the computer’s data, including all hidden sectors and

13
Ceased 9 onhrOdO467HKB Oseuareeht7 Ftgedlodgié}Po Raage?s ef SPRGERIRH 41
a

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendant up to the value of the forfeitable
property described in this forfeiture allegation.

(Title 21, United States Code, Sections 853(a) and 853(p))

CRIMINAL FORFEITURE ALLEGATION
AS TO COUNTS TWO AND THREE

6. The United States hereby gives notice to the defendant that, upon his
conviction of either of the offenses charged in Counts Two and Three, the government will
seek forfeiture in accordance with Title 18, United States Code, Section 924(d)(1) and Title
28, United States Code, Section 2461(c), which require the forfeiture of any firearm or
ammunition involved in or used in any knowing violation of Title 18, United States Code,
Section 922 or Section 924, including but not limited to the Bryco Arms .22 caliber semi-
automatic pistol with serial number 1090345 recovered from the defendant in Brooklyn, New
York, on or about September 2, 2019.

7; If any of the above-described forfeitable property, as a result of any act
or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 32 of 59 PagelD #: 32

c. Variety of forms of electronic media. Records sought under this warrant
could be stored in a variety of storage media formats that may require off-
site reviewing with specialized forensic tools.

24. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise
copying storage media that reasonably appear to contain some or all of the evidence
described in the warrant, and would authorize a later review of the media or information
consistent with the warrant. The later review may require techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of a
hard drive to human inspection in order to determine whether it is evidence described by the
warrant.

25. Because several people might share the SUBJECT PREMISES as a residence,
it is possible that the SUBJECT PREMISES will contain storage media that are
predominantly used, and perhaps owned, by persons who are not suspected of a crime. Law
enforcement personnel executing the search will make reasonable efforts to identify and
search only electronic devices used to commit violations of 18 U.S.C. §§ 922(a)(1)(A) based
on the location of the electronic devices within the SUBJECT PREMISES as well as
conversations with individuals present at the SUBJECT PREMISES. If electronic devices
identified through such means and seized during the execution of a search warrant are
determined to belong to an innocent third party, the investigative agencies will release the
device as soon as the device has been imaged and has been confirmed to be “clean,” Le,

does not contain any contraband or evidence of a crime.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 33 of 59 PagelD #: 33

26. Electronic devices seized pursuant to this warrant may include cellphones. In
my training and experience, users of cellphones that offer the ability to unlock by fingerprint
or facial recognition often enable it because it is considered to be a more convenient way to
unlock the device than by entering a numeric or alphanumeric passcode or password, as well
as a more secure way to protect the device’s contents. Ifa user has enabled his or her
cellphone to be unlocked by either fingerprint or facial recognition, he or she can unlock the
device by raising the cellphone to his or her face, or tapping the screen.

27. | The passcodes or passwords that would unlock cellphones seized pursuant to
this search warrant are not known to law enforcement. Thus, it will likely be necessary to
press the fingers of the user of the cellphones to the device’s fingerprint sensor, or hold the
cellphones in front of the user’s face to activate the facial recognition sensor, in an attempt to
unlock the devices for the purpose of executing the search authorized by this warrant.
Attempting to unlock the cellphones via fingerprint, or via facial recognition by holding the
device in front of the user’s face, is necessary because the government may not otherwise be
able to access the data contained on those devices for the purpose of executing the search
authorized by this warrant.

28. | also know from my training and experience that cellphone devices that can
access the internet typically will have a feature that allows a user to erase the contents of the
device remotely. logging into the Internet, the user or any other individual who possesses
the user’s account information can take steps to completely wipe the contents of the device,
thereby destroying evidence of criminal conduct, along with any other information on the
device. The only means to prevent this action is to disable the device’s ability to connect to

the Internet immediately upon seizure, which requires either access to the device itself to

16
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 34 of 59 PagelD #: 34

alter the settings, or the use of specialized equipment that is not consistently available to law
enforcement agents at every arrest.

29. Due to the foregoing, I request that the Court authorize law enforcement to
press the fingers (including thumbs) of MECHEAL LESLIE to the fingerprint sensor of
the any cellular telephones reasonably believed to be used by LESLIE, or hold such devices
in front of LESLIE’s face (and, if necessary, hold LESLIE in place while holding the
Subject Devices in front of his face), for the purpose of attempting to unlock the device via
fingerprint or facial recognition in order to search the contents as authorized by this warrant.

A. Review of ESI

T Following seizure of any computer devices and storage media and/or the
creation of forensic image copies, law enforcement personnel (including, in addition to law
enforcement officers and agents, and depending on the nature of the ESI and the status of the
investigation and related proceedings, attorneys for the government, attorney support staff,
agency personnel assisting the government in this investigation, and outside technical experts
under government control) will review the ESI contained therein for information falling
within the categories set forth in Attachment B.

2 In conducting this review, law enforcement personnel may use various
techniques to determine which files or other ESI contain evidence or fruits of the Subject
Offenses. Such techniques may include, for example:

e surveying directories or folders and the individual files they contain (analogous to

looking at the outside of a file cabinet for the markings it contains and opening a
drawer believed to contain pertinent files);

e conducting a file-by-file review by “opening” or reading the first few “pages” of
such files in order to determine their precise contents (analogous to performing a

17
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 35 of 59 PagelD #: 35

cursory examination of each document in a file cabinet to determine its
relevance);

e “scanning” storage areas for deliberately hidden files and to discover and possibly
recover recently deleted data;

e performing electronic keyword searches through all electronic storage areas to
determine the existence and location of search terms related to the subject matter
of the investigation;* and;

e making reasonable efforts to utilize computer search methodology to search only
for files, documents, or electronically stored information of a nature described in
Attachment A.

3. In conducting the search authorized by the Search Warrant, the government
shall make reasonable efforts to restrict its search to files, documents or other electronically
stored falling within the categories of evidence specified in Attachment B. Depending on the
circumstances, however, law enforcement personnel may need to conduct a complete review
of all the ESI from seized devices or storage media to evaluate its contents and to locate all
data responsive to the warrant.

B. Return of ESI

4. If the Government determines that the electronic devices are no longer
necessary to retrieve and preserve the data, and the items are not subject to seizure pursuant
to Federal Rule of Criminal Procedure 41(c), the Government will return these items, upon

request. Computer data that is encrypted or unreadable will not be retuned unless law

enforcement personnel have determined that the data is not (i) an instrumentality of the

 

+ Keyword searches alone are typically inadequate to detect all information subject to
seizure. For one thing, keyword searches work only for text data, yet many types of files, such
as images and videos, do not store data as searchable text. Moreover, even as to text data,
there may be information properly subject to seizure that is not captured by a keyword search
because the information does not contain the keywords being searched.

18
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 36 of 59 PagelD #: 36

offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully
possessed, or (v) evidence of the Subject Offenses.

IV. Conclusion

= Based on the foregoing, I respectfully request the court to issue a warrant to
arrest MECHEAL LESLIE for violations of Title 18 United States Code Section
922(a)(1)(A), and a warrant to search the SUBJECT PREMISES and to seize the items and
information specified in Attachment B to this affidavit and to the Search and Seizure
Warrant.

WHEREFORE, your deponent respectfully requests that the defendant MECHEAL
LESLIE be dealt with according to law.

I further request that the Court order that all papers in support of this Application,
including the Affidavit, the Arrest Warrant, and Search Warrant, be sealed until further order
of the Court. These documents discuss an ongoing criminal investigation that is neither public
nor known to the target of the investigation. Accordingly, there is good cause to seal these

documents because their premature disclosure may seriously jeopardize that investigation by

19
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 37 of 59 PagelD #: 37

allowing the target to flee before he can be arrested and the search of the Subject Premises can

KEVIN TAGNOSKY
Task Fopé¢’ Officer

Joint Féréarm Task Force
ATF

be conducted.

Sworn to before me by
telephone on this 8th day of
October, 2019

HON PEGZY KUO
DGE
EASTERN DISTRICT OF NEW YORK
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 38 of 59 PagelD #: 38

ATTACHMENT A
Property to Be Searched

L. The SUBJECT PREMISES is the northern residential unit within a blue, two-
story building located at 165-20 115th Avenue Jamaica, New York 11434 which contains
two separate residential units, each accessible through separate front doors on 166th street.
The SUBJECT PREMISES is accessible through a front door on the right-hand side of the
building when viewed from 166th Street, as well as through a back entrance. A wood sign
outside the SUBJECT PREMISES displays “165-20” in black lettering beneath a large
window on the right-hand side of the house as viewed from 166th Street. Photographs of the
outside of the dwelling, viewed from 166th Street and 115th Avenue, respectively, appear

below.

 
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 39 of 59 PagelD #: 39

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 40 of 59 PagelD #: 40

ATTACHMENT B
Property to be Seized

I. Items to be Seized: Evidence, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from the SUBJECT PREMISES, INCLUDING ANY LOCKED
AND CLOSED CONTAINERS, AND CLOSED ITEMS CONTAINED THEREIN, include
the following evidence, fruits, and/or instrumentalities of violations of Title 18 United States
Code Section 922(a)(1)(A) (illegal firearms trafficking):

1. Firearms, ammunition, other weapons, bullet proof vests, gun leather and
related items;

2. All evidence concerning payment for firearms, including without limitation,
currency or proceeds of firearms trafficking, controlled substances of any kind, and mixtures
and substances suspected to contain a detectable amount of controlled substances:

ie All items of clothing consistent with the clothing worn by MECHEAL
LESLIE in video surveillance footage captured within shipment facilities in May 2018 and
March 2019, including but not limited to a gray/green zip-up hooded sweatshirt or jacket, a
black winter hat, and a gray and white patterned zip-up sweatshirt:

4, All evidence reasonably consistent with the concealment of firearms, including
but not limited to large electronic devices that have been partially disassembled or
deconstructed:

5. All records and information relating to violations of Title 18 United States
Code Section 922(a)(1)(A), involving MECHEAL LESLIE and occurring after May 1,
2018, including:

a. Records, receipts, invoices, or account statements related to the sale, billing,

and payment for firearms:

oe)
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 41 of 59 PagelD #: 41

b.

6.

Envelopes, letters, and other correspondence including, but not limited to,
electronic mail, chat logs and electronic messages establishing possession,
access to, transportation, or shipment of firearms through interstate or foreign
commerce, including by United States mail, common carrier or DHL: and
Books, ledgers, and records bearing on the production, reproduction, receipt,
shipment, orders, requests, trades, purchases, or transactions of any kind
involving the transportation of firearms through interstate or foreign
commerce, including by United States mail, common carrier or DHL: and
Computers or storage media used as a means to commit the violations
described above.

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a.

b.

evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence:

evidence of software that would allow others to control the COMPUTER, such
as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect
malicious software:

evidence of the lack of such malicious software:

4
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 42 of 59 PagelD #: 42

eC.

m.

evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events
relating to crime under investigation and to the computer user:

evidence indicating the computer user’s state of mind as it relates to the crime
under investigation:

evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence:

evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the COMPUTER:

evidence of the times the COMPUTER was used:

passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER:

documentation and manuals that may be necessary to access the COMPUTER
or to conduct a forensic examination of the COMPUTER:

records of or information about Internet Protocol addresses used by the
COMPUTER:

records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine,
and records of user-typed web addresses;

contextual information necessary to understand the evidence described in this

attachment.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 43 of 59 PagelD #: 43

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing); any mechanical form (such
as printing or typing): and any photographic form (such as microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical, arithmetic, or
storage functions, including desktop computers, notebook computers, tablets, server
computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data
can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
and other magnetic or optical media.

During the execution of this search warrant, law enforcement personnel are authorized
to depress the fingerprints and/or thumbprints of MECHEAL LESLIE onto the fingerprint
sensor of any cellphones reasonably believed to be used by LESLIE, or hold such cellphones
in front of LESLIE’s face to activate the facial recognition sensor (and, if necessary, hold
LESLIE in place while holding the cellphones in front of his face), in order to gain access to
the contents of the cellphones as authorized by this warrant.

Il. Search and Seizure of Electronically Stored Information

The items to be seized from the SUBJECT PREMISES include any computer devices,

storage media, and related electronic equipment that may contain or constitute fruits, evidence,

and/or instrumentalities of the Subject Offenses falling within the categories set forth in

6
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 44 of 59 PagelD #: 44

Section I above. In addition to seizing any such computer devices, storage media, and related
electronic equipment, this warrant also authorizes their copying for later review.

To facilitate this review, the items to be seized from the Subject Premises also include:

[ie Any items or records needed to access the data stored on any seized or copied
computer devices, storage media, and related electronic equipment, including but not limited
to any physical keys, encryption devices, or records of login credentials, passwords, private
encryption keys, or similar information.

z: Any items or records that may facilitate a forensic examination of any seized or
copied computer devices, storage media, and related electronic equipment, including but not
limited to any hardware or software manuals or other information concerning the configuration
of the seized or copied computer devices or storage media.

3. Any records or other items which evidence ownership, control, or use of, or
access to any seized or copied computer devices, storage media, and related electronic
equipment, including but not limited to sales receipts, warranties, bills for internet access,
handwritten notes, registry entries, configuration files, saved usernames and passwords, user
profiles, email contacts, and photographs.

Any materials seized under this Section that are later determined not to contain or
constitute fruits, evidence, and/or instrumentalities of the Subject Offenses falling within the
categories set forth in Section I above will be returned to the SUBJECT PREMISES or to
persons reasonably believed to have rightful ownership or custody of the devices.

Review of ESI
Following seizure and/or copying of any computer devices, storage media, and related

electronic equipment, law enforcement personnel (which may include, in addition to law

7
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 45 of 59 PagelD #: 45

enforcement officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the ESI contained therein for information

responsive to Attachment B-I above.

In conducting this review, law enforcement personnel may use various techniques to

locate information responsive to the warrant, including, for example:

surveying various file “directories” and the individual files they contain (analogous
to looking at the outside of a file cabinet for the markings it contains and opening a
drawer believed to contain pertinent files):

opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents:

scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files:

performing key word searches through all electronic storage areas to determine
whether occurrences of language contained in such storage areas exist that are
intimately related to the subject matter of the investigation: and

reviewing metadata, system information, configuration files, registry data, and any

other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files,

documents, or other electronically stored information within the categories identified in

Section I of this Attachment. However, law enforcement personnel are authorized to conduct
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 46 of 59 PagelD #: 46

a complete review of all the ESI from seized devices or storage media if necessary to evaluate
its contents and to locate all data responsive to the warrant.

For purposes of this Attachment B, computer devices, storage media, and related
electronic equipment includes any computer, computer system and high-speed data processing
device, including but not limited to desktop computers, notebook computers, tablets, and
server computers: tapes: cassettes: cartridges: streaming tape: commercial software and
hardware; network hardware and software: computer disks; disk drives: monitors; computer
printers; modems: tape drives: disk application programs: data disks: system disk operating
systems; tape systems and hard drive and other computer related operation equipment; routers,
modems, and network equipment used to connect to the Internet: cameras: video cameras:
scanners; computer photographs: graphic interchange formats and/or photographs:
undeveloped photographic film, slides, and other visual depictions of such graphic interchange
formats (including, but not limited to, JPG, GIF, TIF, AVI, and MPEG); any electronic data
storage devices including, but not limited to hardware, software, diskettes, magnetic media
floppy disks; backup tapes, CD-ROMS, DVD, RAM, flash memory devices, and other storage
mediums; and any input/output peripheral devices, including but not limited to data security

devices.
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 47 of 59 PagelD #: 47

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of New York

 

United States of America
Vv. )
MECHEAL LESLIE, also known as "Michael Leslie," ) Case No, 19-MJ-909
)
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | MECHEAL LESLIE, also known as "Michael Leslie," 7
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment O Superseding Indictment 1 Information 1 Superseding Information rf Complaint
O Probation Violation Petition Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Together with others, not being licensed importers, licensed manufacturers or licensed dealers of firearms, knowingly and
willfully engaging in the business of dealing in firearms, and in the course of such business shipping, transporting and
receiving one or more firearms in interstate and foreign commerce, in violation of Title 18, United States Code, Section
922(a)(1)(A).

 

 

 

 

 

 

Date: 10/08/2019 wee a e
ff > /d (fsuing O@ficer 's signature
City and state: Brooklyn, New York Hon. Peggy Kuo, U.S.M.J.
Printed name and title
Return
This warrant was received on (date) , and the person was arrested on (date)

at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 48 of 59 PagelD #: 48

AO 442 (Rev. 11/11) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:

 

Known aliases:

 

Last known residence:

 

 

Prior addresses to which defendant/offender may still have ties:

 

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

 

Place of birth:

Date of birth:

Social Security number:

Height: Weight:
Sex: Race:
Hair: Eyes:

 

 

Scars, tattoos, other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

 

Complete description of auto:

 

 

Investigative agency and address:

 

 

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 49 of 59 PagelD #: 49

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT
for the

Eastern District of New York

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address) Case No. 19-MJ-909
THE PREMISES KNOWN AND DESCRIBED AS 165-20
1ISTH AVENUE, JAMAICA, NEW YORK, AND ANY
LOCKED OR ENCLOSED CONTAINERS THEREIN
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of New York

 

(identify the person or describe the property to be searched and give its location):

See Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before October 22, 2019 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the Duty Magistrate Judge

(United States Magistrate Judge)

 

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O} for days (not to exceed 30) © until, the facts justifying, the later specific date of

 

Date and time issued: October 8, 2019 3:46 pm

 

 

“ff Jugée's signature

City and state: Brooklyn, New York Hon. Pegyy sw.uo U.S.M.J.

 

Printed name and title
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 50 of 59 PagelD #: 50

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19-MJ-909

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 51 of 59 PagelD #: 51

ATTACHMENT A
Property to Be Searched

L. The SUBJECT PREMISES is the northern residential unit within a blue, two-
story building located at 165-20 115th Avenue Jamaica, New York 11434 which contains
two separate residential units, each accessible through separate front doors on 166th street.
The SUBJECT PREMISES is accessible through a front door on the right-hand side of the
building when viewed from 166th Street, as well as through a back entrance. A wood sign
outside the SUBJECT PREMISES displays “165-20” in black lettering beneath a large
window on the right-hand side of the house as viewed from 166th Street. Photographs of the
outside of the dwelling, viewed from 166th Street and 115th Avenue, respectively, appear

below.

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 52 of 59 PagelD #: 52

 
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 53 of 59 PagelD #: 53

ATTACHMENT B
Property to be Seized

I. Items to be Seized: Evidence, Fruits, and Instrumentalities of the Subject Offenses

The items to be seized from the SUBJECT PREMISES, INCLUDING ANY LOCKED
AND CLOSED CONTAINERS, AND CLOSED ITEMS CONTAINED THEREIN, include
the following evidence, fruits, and/or instrumentalities of violations of Title 18 United States
Code Section 922(a)(1)(A) (illegal firearms trafficking):

1. Firearms, ammunition, other weapons, bullet proof vests, gun leather and
related items;

2. All evidence concerning payment for firearms, including without limitation,
currency or proceeds of firearms trafficking, controlled substances of any kind, and mixtures
and substances suspected to contain a detectable amount of controlled substances:

ie All items of clothing consistent with the clothing worn by MECHEAL
LESLIE in video surveillance footage captured within shipment facilities in May 2018 and
March 2019, including but not limited to a gray/green zip-up hooded sweatshirt or jacket, a
black winter hat, and a gray and white patterned zip-up sweatshirt:

4, All evidence reasonably consistent with the concealment of firearms, including
but not limited to large electronic devices that have been partially disassembled or
deconstructed:

5. All records and information relating to violations of Title 18 United States
Code Section 922(a)(1)(A), involving MECHEAL LESLIE and occurring after May 1,
2018, including:

a. Records, receipts, invoices, or account statements related to the sale, billing,

and payment for firearms:

oe)
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 54 of 59 PagelD #: 54

b.

6.

Envelopes, letters, and other correspondence including, but not limited to,
electronic mail, chat logs and electronic messages establishing possession,
access to, transportation, or shipment of firearms through interstate or foreign
commerce, including by United States mail, common carrier or DHL: and
Books, ledgers, and records bearing on the production, reproduction, receipt,
shipment, orders, requests, trades, purchases, or transactions of any kind
involving the transportation of firearms through interstate or foreign
commerce, including by United States mail, common carrier or DHL: and
Computers or storage media used as a means to commit the violations
described above.

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records

or information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a.

b.

evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,”
instant messaging logs, photographs, and correspondence:

evidence of software that would allow others to control the COMPUTER, such
as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect
malicious software:

evidence of the lack of such malicious software:

4
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 55 of 59 PagelD #: 55

eC.

m.

evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events
relating to crime under investigation and to the computer user:

evidence indicating the computer user’s state of mind as it relates to the crime
under investigation:

evidence of the attachment to the COMPUTER of other storage devices or
similar containers for electronic evidence:

evidence of counter-forensic programs (and associated data) that are designed
to eliminate data from the COMPUTER:

evidence of the times the COMPUTER was used:

passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER:

documentation and manuals that may be necessary to access the COMPUTER
or to conduct a forensic examination of the COMPUTER:

records of or information about Internet Protocol addresses used by the
COMPUTER:

records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine,
and records of user-typed web addresses;

contextual information necessary to understand the evidence described in this

attachment.
Case 1:19-mj-01019-RER Document1 Filed 10/31/19 Page 56 of 59 PagelD #: 56

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other
media that can store data); any handmade form (such as writing); any mechanical form (such
as printing or typing): and any photographic form (such as microfilm, microfiche, prints, slides,
negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical, arithmetic, or
storage functions, including desktop computers, notebook computers, tablets, server
computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data
can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,
and other magnetic or optical media.

During the execution of this search warrant, law enforcement personnel are authorized
to depress the fingerprints and/or thumbprints of MECHEAL LESLIE onto the fingerprint
sensor of any cellphones reasonably believed to be used by LESLIE, or hold such cellphones
in front of LESLIE’s face to activate the facial recognition sensor (and, if necessary, hold
LESLIE in place while holding the cellphones in front of his face), in order to gain access to
the contents of the cellphones as authorized by this warrant.

Il. Search and Seizure of Electronically Stored Information

The items to be seized from the SUBJECT PREMISES include any computer devices,

storage media, and related electronic equipment that may contain or constitute fruits, evidence,

and/or instrumentalities of the Subject Offenses falling within the categories set forth in

6
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 57 of 59 PagelD #: 57

Section I above. In addition to seizing any such computer devices, storage media, and related
electronic equipment, this warrant also authorizes their copying for later review.

To facilitate this review, the items to be seized from the Subject Premises also include:

[ie Any items or records needed to access the data stored on any seized or copied
computer devices, storage media, and related electronic equipment, including but not limited
to any physical keys, encryption devices, or records of login credentials, passwords, private
encryption keys, or similar information.

z: Any items or records that may facilitate a forensic examination of any seized or
copied computer devices, storage media, and related electronic equipment, including but not
limited to any hardware or software manuals or other information concerning the configuration
of the seized or copied computer devices or storage media.

3. Any records or other items which evidence ownership, control, or use of, or
access to any seized or copied computer devices, storage media, and related electronic
equipment, including but not limited to sales receipts, warranties, bills for internet access,
handwritten notes, registry entries, configuration files, saved usernames and passwords, user
profiles, email contacts, and photographs.

Any materials seized under this Section that are later determined not to contain or
constitute fruits, evidence, and/or instrumentalities of the Subject Offenses falling within the
categories set forth in Section I above will be returned to the SUBJECT PREMISES or to
persons reasonably believed to have rightful ownership or custody of the devices.

Review of ESI
Following seizure and/or copying of any computer devices, storage media, and related

electronic equipment, law enforcement personnel (which may include, in addition to law

7
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 58 of 59 PagelD #: 58

enforcement officers and agents, attorneys for the government, attorney support staff, agency

personnel assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the ESI contained therein for information

responsive to Attachment B-I above.

In conducting this review, law enforcement personnel may use various techniques to

locate information responsive to the warrant, including, for example:

surveying various file “directories” and the individual files they contain (analogous
to looking at the outside of a file cabinet for the markings it contains and opening a
drawer believed to contain pertinent files):

opening or cursorily reading the first few “pages” of such files in order to determine
their precise contents:

scanning storage areas to discover and possibly recover recently deleted files or
deliberately hidden files:

performing key word searches through all electronic storage areas to determine
whether occurrences of language contained in such storage areas exist that are
intimately related to the subject matter of the investigation: and

reviewing metadata, system information, configuration files, registry data, and any

other information reflecting how, when, and by whom the computer was used.

Law enforcement personnel will make reasonable efforts to search only for files,

documents, or other electronically stored information within the categories identified in

Section I of this Attachment. However, law enforcement personnel are authorized to conduct
Case 1:19-mj-01019-RER Document 1 Filed 10/31/19 Page 59 of 59 PagelD #: 59

a complete review of all the ESI from seized devices or storage media if necessary to evaluate
its contents and to locate all data responsive to the warrant.

For purposes of this Attachment B, computer devices, storage media, and related
electronic equipment includes any computer, computer system and high-speed data processing
device, including but not limited to desktop computers, notebook computers, tablets, and
server computers: tapes: cassettes: cartridges: streaming tape: commercial software and
hardware; network hardware and software: computer disks; disk drives: monitors; computer
printers; modems: tape drives: disk application programs: data disks: system disk operating
systems; tape systems and hard drive and other computer related operation equipment; routers,
modems, and network equipment used to connect to the Internet: cameras: video cameras:
scanners; computer photographs: graphic interchange formats and/or photographs:
undeveloped photographic film, slides, and other visual depictions of such graphic interchange
formats (including, but not limited to, JPG, GIF, TIF, AVI, and MPEG); any electronic data
storage devices including, but not limited to hardware, software, diskettes, magnetic media
floppy disks; backup tapes, CD-ROMS, DVD, RAM, flash memory devices, and other storage
mediums; and any input/output peripheral devices, including but not limited to data security

devices.
